                              l>eRSco,J~\
               Case: 4:14-cr-00153-ERW Doc. #: 137 Filed: 04/07/20 Page: 1 of 2 PageID #: 615

TRULINCS 41812044 - STALEY, JAMES - Unit: SST-K-A
--------------~--------------------------------------------------------------------------------------------

FROM: 41812044
TO:                           RECE\VEL
SUBJECT: judge          .                       2n . ."\\
DATE: 03/31/2020 05:04:55           R?J>R - 7     1..1;.,,

Your Honor,

First of all, I pray that you are safe and all is well in these unprecedented times that we are living in. Unfortunately, as you know,
the Bible declares that things will get much worse in the days prior to His return. May the world repent and prepare themselves
for that great and glorious day. There are so many hurting people out there already and now there will be so many more. May
God protect this country through this time of trial.                                '

Second, I wanted to thank you for your recommendation letter. You will never know how much that meant to me and my family.
My wife literally cried and screamed over the phone when I read it to her. My children danced with joy over your support, fully
believing that the BOP would follow their own guidelines and give me a year home confinement, since I qualify for it, especially
since my sentencing judge was recommending it. Unfortunately, I just turned in my reentry plan and my case manager said that
she would not iecommend me for anymore halfway house/home confinement because I actually "have my life together." I know
that is hard to believe but the way it works in here is if you have your life together and have a family, home, job, etc. you have to
stay in prison longer than those who "claim" to be homeless. I was told that I don't need extra time because "I have a home and
a job already." My heart dropped.

As you know, Attorney General William Barr just sent the BOP a memo stating: "I am hereby directing you to prioritize the use of
your various statutory authorities to grant home confinement for inmates seeking transfer in connection with the ongoing COVID
-19 pandemic." Unfortunately, it appears that once again, the BOP has chosen to not use that authority in my case and so we
are forced either back under their hand or back to the Court.

Years ago you told me to never give up in trying to find a way to get back in front of you, because you could not help me unless
you had jurisdiction. I have ever since prayed to that end. Miraculously, the passing of the First Step Act has created a way
under the 3582(c) Compassionate Release section that finally puts the power back into the hands of the judges to determine if
there is an "extraordinary and compelling" reason to reduce a sentence. Judges all over the couhtry are using this section to
give inmates relief, doing what the BOP should have been doing all along.

I could not be more excited at this opportunity. I have waited patiently for just a time as this. I have just finished my motior;t and it
should hit your desk the week of April 6. I have done my very best to present my petition to you Your Honor in a way that will
allow you tO be able to consider my request with the highest merit. It seems you are my family's last hope at an early release. I
thank you ahead of timefor your kindness over the years and I thank God for all I have learned while incarcerated. Of all the
absolute insane things that have happened to me over these years, I wouldn't change a thing Your Honor. I have grown
stronger through each .and every one of them and I can finally truly empathize with others in their pain, allowing me to better
minister to others in the future. And to be quite honest, I wasn't ready to come home untiLnow. My "cake" was not quite fully
baked until now. I'm ready Your Honor. He has accomplished in me what He set out to do. I'm ready to return to my family and
 be with them during these very turbulent times.            ·

Thank you for all you have done for our country and thank you for taking the time to consider my petition.

Sincerely,

Jim Staley


,-=P-5.      lJ~be\1€,0;:...lok\\ r~~!t\+ A-f-l.e"- I                             pr1tv.._eD           '-\Al6' lN-e. We,v1 OtJ
             \=°Dtl I ed(.DDWt-1 • T 4.lAS W i.~l,J                            .:f-c.JO   hours           oQ -h,._,(slirrv& wr.y ffltJ(lc:J,v•
             Su> w-r ~\.S.             pa1NT           J:'   h-A-ve   {\Jo   I t>eO\..    k)   k f-!   I - ki\ll h.Y. ~ +o

             -ft 1'-4..Sh   1;\ •
       Case: 4:14-cr-00153-ERW Doc. #: 137 Filed: 04/07/20 Page: 2 of 2 PageID #: 616




   -
coMMITTEDNAME: ,_ ~,~
                      \        c_ \ . 1 '"'
                             Q~'e1
                                                 1-.\1KQ,-er~4
REG. NO. & QTRS.:   L-HK!d--o c.t q )L--\
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 1000
SANDSTONE, MN 55072

                                  ¢41812-044¢
                                              Honorable Judge Webber
                                              111 S 10TH ST
                                              Saint Louis, MO 63102
                                              United States




                                         E.3 i Ci:2·- i i :2599        I111111Jl1IJl11Jll111• lll•t ll 1l 1l11ll111 l1pII1111l Il1 l l'11111 hh
